Citation Nr: 0942245	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-13 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) nonservice-connected pension benefits 
in the amount of $12,229.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1972 to July 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the Milwaukee, Wisconsin, 
VA (Veterans Affairs) Pension Center's Committee on Waivers 
and Compromises ("Committee").  The Regional Office (RO) in 
Cleveland, Ohio, currently has jurisdiction over the 
Veteran's claims file.  

In July 2009, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).   


FINDINGS OF FACT

1.  Between December 2002 and November 2006, the Veteran was 
overpaid nonservice-connected pension benefits in the total 
amount of $12,229.00, based upon receipt of benefits from the 
Social Security Administration.  

2.  The overpayment of VA pension benefits in the amount of 
$12,229.00 was not due to the Veteran's fraud, 
misrepresentation or bad faith.  

3.  The creation of the debt was due to fault on the part of 
the Veteran.  

4.  The Veteran's assets and income, with consideration of 
the costs of life's basic necessities, are not sufficient to 
permit repayment of the overpayment indebtedness of 
$12,229.00 without resulting in undue hardship, and the 
collection of that indebtedness would be inequitable.  



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $12,229.00 would be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 1.963, 1.965 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Waiver

The Veteran seeks waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$12,229.00.  During his hearing, held in July 2009, he 
essentially testified that he did not actually receive any 
benefits from the Social Security Administration until 2006, 
and that he had moved about that time and did not receive 
much of his mail because it was either not forwarded to him, 
or it was thrown away by other residents.  He also testified 
that he expects to have to repay school loans in the near 
future, that he has significant health problems, to include 
the need for weekly dialysis, and that he will require a 
kidney transplant.  

In December 2002, the RO granted entitlement to nonservice-
connected pension benefits, effective August 6, 2002.  In 
January 2003, the Veteran was notified of the award in a 
letter.  In that letter, the Veteran was notified that his 
award was based on "zero income," and that he was obligated 
to provide prompt notice of any change in income.  The award 
letter indicates that it had a VA Form 21-8768 ("Disability 
Pension Award Attachment - Important Information") attached.  

In a letter, dated in August 2006, the Veteran was notified 
that it was proposed that his pension award would be amended.  
Specifically, the Veteran was notified that information from 
the Social Security Administration (SSA) indicated that he 
was in receipt of SSA benefits effective beginning in October 
2001.  The Veteran was notified that the RO would 
automatically begin withholding his monthly benefits to be 
applied against his debt, effective as of September 2002.  
The Veteran was given 60 days to respond, however, there is 
no record of a reply.  In November 2006, the Veteran was 
notified that his pension benefit payments had been stopped, 
and that an overpayment had been created.  

In May 2007, the Veteran requested a waiver of his 
overpayment.  He argued that he was on a fixed income.  His 
waiver request was accompanied by a Financial Status Report 
(VA Form 5655).  

In a May 2007 decision, the Committee on Waivers and 
Compromises (Committee) denied the Veteran's request for a 
waiver of recovery of the overpayment, which it was 
determined amounted to $41,803.00.  The Committee determined 
that there was no fraud, no misrepresentation of a material 
fact, and no showing of bad faith on the Veteran's part with 
respect to the overpayment at issue.  However, the Veteran 
was determined to be significantly at fault in creation of 
the overpayment, and the Committee indicated that his pension 
benefits had therefore been adjusted, retroactive to 
September 1, 2002.  The Veteran has appealed that 
determination.  

The Veteran has also questioned the amount of the 
indebtedness at issue.  In this regard, the Committee 
initially determined that the amount of the overpayment was 
$41,803.00.  However, in February 2008, the Committee 
notified the Veteran that it had adjusted the amount of the 
overpayment down to $12,229.00.  An attachment to the 
Committee's February 2008 notice letter clearly provides the 
basis for their determination of the amount of the 
overpayment in issue, and the Board is satisfied that the 
debt was properly created.  Therefore, that question need not 
be examined further.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  

The remaining issue is whether the Veteran is entitled to 
waiver of recovery of the overpayment of disability benefits 
in the amount of $12,229.00.  The Board notes that the 
Committee concluded that the appellant had not demonstrated 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination on this issue.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a) (1) (2009).  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994) (citing 38 C.F.R. § 1.965).  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R § 
1.965(a).

Based on a review of the claims file and having considered 
the contentions of the Veteran, it is clear that the Veteran 
was at fault in the creation of the debt because of his 
failure to notify VA of his receipt of Social Security 
benefits.  The record shows that the December 2002 VA award 
letter for nonservice-connected pension had a VA Form 21-8768 
attached, and that the Veteran was notified that he was 
obligated to provide prompt notice of any change in income.  
However, there is no evidence that the Veteran ever informed 
VA of his receipt of Social Security benefits.  See also SSA 
"Basic Info (SO2)" (indicating that the Veteran was 
determined to be entitled to benefits beginning in October 
2001).  Since the overpayment at issue resulted solely from 
the Veteran's failure to notify VA promptly of his receipt of 
Social Security benefits, and since he continued to receive 
VA disability benefits to which he knew, or should have 
known, that he was not entitled, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.  

The Board must next consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation. The Veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  The Board finds that recovery of the debt 
would not nullify the objective for which benefits were 
intended.  The purpose of pension benefits is to provide 
income to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
As the Veteran received additional income from the SSA, this 
income must be factored in to determine the amount to which 
he is entitled.  Without the benefit of accurate and timely 
information, the VA is unable to determine whether a veteran 
meets the criteria.  Therefore, the Board finds that to 
recover the overpayment of such benefits does not nullify the 
objective of the payment, as the Veteran did not provide the 
information which was required to determine his entitlement 
to the benefits received.  The Board further finds that the 
evidence does not show that the Veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  In addition, 
failure to make restitution would result in the Veteran's 
unjust enrichment by virtue of the fact that he has retained 
money to which he was no legally entitled.  

However, the Board must also consider whether recovery of the 
debt would result in financial hardship to the Veteran.  In 
May 2007, the Veteran submitted a Financial Status Report (VA 
Form 5655).  In that report, the Veteran indicated that he 
had not worked during the last two years, that he had no 
income other than $1,600.00 per month in Social Security 
benefits, and that he was not married and had no dependents.  
He reported that he had approximately $1,320.00 per month in 
expenses, to include monthly expenses of approximately 
$600.00 for food, $500.00 for health insurance, health 
hygiene, gasoline, and medications, and $220.00 for utilities 
and heat.  He indicated that he had real estate assets worth 
$15,000, no debts, and no cash in the bank, or cash on hand.    

In December 2008, the Veteran submitted another Financial 
Status Report (VA Form 5655).  In that report, he indicated 
that he had not worked during the last two years, that he had 
no income other than $1,661.10 per month in Social Security 
benefits, and 234.60 in VA benefits, with $331.00 per month 
in deductions (and that his net income was about $1,330.00 
per month), that he was not married, and that he had no 
dependents.  He reported that he had approximately $1,600.00 
per month in expenses, to include monthly expenses of 
approximately $650.00 for food, $600.00 for life, 
homeowner's, and health insurance, and health hygiene, 
$100.00 for monthly debt payments, and $250.00 for utilities 
and heat.  He indicated that he had real estate assets worth 
$15,000, no cash in the bank, no cash on hand, and no other 
assets.  He stated that he could not pay any amount on his 
debt on a monthly basis.  

The Board finds that the Veteran would be subject to undue 
hardship should this overpayment be collected.  Due to his 
receipt of SSA benefits, the Veteran is not eligible at this 
time for nonservice-connected pension benefits, and he is not 
currently receiving any benefits from VA.  Therefore, any 
collection of the overpayment could not be achieved through 
reductions in future payments, and collection would have to 
come from the Veteran's SSA benefits.  The Board further 
notes that during his hearing, the Veteran testified that he 
has significant health problems, and that VA progress notes 
dated in 2002 show that he has diabetes mellitus.  According 
to the most recent FSR, his monthly expenses total $1,600, 
and thus exceed his reported income.  The evidence also 
indicates that the Veteran does not have surplus liquid 
assets available that would permit him to be able to cover 
the repayment of his indebtedness, even over time.  A 
realistic projection of the Veteran's foreseeable future 
financial status is that he would not be able to pay even a 
modest amount per month toward the overpayment indebtedness.  
In this regard, normally, debts to VA are paid off within a 5 
year (60 month) period.  On that basis, it appears that even 
with an extraordinary amount of financial conservation, that 
the Veteran would not be able to repay his overpayment 
indebtedness over any reasonable period of time without 
imposing undue financial hardship.  Even with prudent 
budgeting, it is apparent that collection of the overpayment 
would deprive him of at least some of the basic necessities 
of life.  The Board therefore finds that undue financial 
hardship would be incurred by the Veteran.  Although he was 
at fault in the creation of the indebtedness, the more 
important consideration is that recovery of the indebtedness 
would subject him to undue economic hardship.  The Board 
believes that the latter factor overrides other 
considerations, such as possible unjust enrichment.  

Based on the foregoing, the Board finds that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would be unfair to recover the 
Veteran's nonservice- connected disability pension 
overpayment indebtedness in the amount of $12,229.00.  The 
end result would not be unduly favorable or adverse to either 
the Government or the Veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, the Veteran's request for a waiver of his 
overpayment debt is granted.  


II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2009).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 
Vet. App. 132 (2002).  






ORDER

Waiver of the recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $12,229.00 is 
granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


